Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 23, 1980, which affirmed the decision of the Administrative Law Judge, filed October 25, 1979, charging claimant with an overpayment of $2,683.75 in benefits, ruled to be recoverable. On August 14, 1980 the board rescinded the above decision upon application of the Industrial Commissioner. The appeal has, therefore, been rendered academic. Appeal dismissed, with costs to claimant. Mahoney, P. J., Greenblott, Sweeney, Main and Mikoll, JJ., concur.